Citation Nr: 1453723	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  13-28 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to accrued benefits. 


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to November 1946.  He died on April [redacted], 1964.  His surviving spouse died January [redacted], 2012.  The appellant is their daughter.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 administrative decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction over this case was subsequently transferred to the Regional Office in Jackson, Mississippi.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was survived by his spouse, who received a VA death pension award.  

2.  The Veteran's surviving spouse, who is also the appellant's mother, died on January [redacted], 2012.

3.  The appellant is not the surviving spouse's child (as defined by VA regulation) and did not make any payments for the surviving spouse's terminal last bore sickness expenses.

4.  At the time of the surviving spouse's death, she did not have any pending claims before VA, to include an application for exclusion of income due to unreimbursed medical expenses.


CONCLUSION OF LAW

The criteria for establishing a claim for entitlement to accrued benefits are not met. 38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.1000 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines the procedural assistance that VA must provide to claimants to ensure that the required notice and assistance provisions of the law have been properly applied.  However, the VCAA is not applicable here.  The VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000). Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required pursuant to the VCAA.


II.  Accrued Benefits

The deceased beneficiary has received a VA death benefit since April 1964. The appellant as the deceased beneficiary's surviving progeny filed an application for accrued amounts due to a deceased beneficiary in February 2012.  Based on communications, including the application and the appellant's notice of disagreement, she indicated a desire to have VA pay for her mother's unreimbursed medical expenses either to herself directly as her mother's caregiver or as the representative of her mother's estate.  

A.  Legal Criteria

Accrued benefits are "periodic monetary benefits...authorized under law administered by [VA] to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid..." 38 C.F.R. § 3.1000(a).  Upon the death of a surviving spouse, as is found in this case, the accrued benefit transfer to the Veteran's children.  38 C.F.R. § 3.1000(a)(2).   The term "child" is defined, for purposes of veterans' benefits, as an unmarried person who is a legitimate child who is under the age of 18 years; or who, before reaching the age of 18 years, became permanently incapable of self-support; or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 C.F.R. § 3.1000(d)(2).  An "[a]pplication for accrued benefits must be filed within 1 year after the date of death." 38 C.F.R. § 3.1000(c).  

As a threshold matter, in order to be eligible for accrued benefits, therefore, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C.A. § 101(4)(A), which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18); Marlow v. West, 12 Vet. App. 548, 551 (1991) (noting that section 5121(a) "limits qualifying survivors to the deceased veteran's spouse, child . . . or dependent parents").  

A catch-all provision also exists to allow for payment of accrued benefits "[i]n all other cases,  . . . as may be necessary to reimburse the person who bore the expense of last sickness and burial."  38 U.S.C.A. § 5121(a)(5).


B.  Analysis

Here, the appellant lacks the standing to bring an accrued benefits claim, since she does not (1) meet the definition of a "child," and (2) did not bear any of the expenses related to the surviving spouse's illness.  

The appellant is not dependent child of the surviving spouse under the age of 18; or before reaching the age of 18 years, became permanently incapable of self-support; or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  See 38 C.F.R. §§ 3.57, 3.1000(d)(2).  To the contrary, the appellant is 67 years of age, who was not a dependent on the surviving spouse at the time of her death.  Furthermore, there is no evidence to suggest that the appellant was permanently incapable of self-support prior to reaching the age of 18 years.  

The appellant also has not claimed that she is entitled to reimbursement for expenses of the surviving spouse's last sickness or burial based on the application submission.  The application clearly demonstrates that the surviving spouse paid all bills associated with her healthcare. 

The Board also finds that there was no pending claim at the time of the surviving spouse's death.  Even though the surviving spouse was in receipt of VA death pension benefits, she had not filed or indicated a wiliness to file for the income exclusion for 2011 in order for VA to initiate that process prior to her death.   

Accordingly, the Board finds that there is no legal basis for entitlement to accrued benefits.  In a case where the law is dispositive of the claim, it should be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Although the Board is highly sympathetic, it is bound by the applicable law and regulations as written. 38 U.S.C.A. § 7104(c); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (holding that the Board is without authority to grant benefits simply because it might perceive the result to be equitable).  Accordingly, the appellant's claim must be denied as a matter of law.


ORDER

Entitlement to accrued benefits is denied.


____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


